Citation Nr: 0120393	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  95-08 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978 and from August 1980 to August 1986.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, dated in September 1994.  That decision denied the 
veteran's claims of entitlement to service connection for 
degenerative joint disease of the cervical spine, for service 
connection for arthritis of the lumbar spine, for TDIU, and 
for an earlier effective date for the grant of an increased 
evaluation for residuals of a head injury.  

The denials were duly appealed and were the subject of a June 
1997 remand by the Board of Veterans' Appeals (Board).  
Review of the actions performed by the RO reveal that the 
mandate of that remand has been fulfilled.  Stegall v. West, 
11 Vet. App. 268 (1998).

The RO granted the veteran's claim for entitlement to an 
earlier effective date for the grant of an increased 
evaluation for residuals of a head injury in a rating 
decision dated in November 1999.  That grant was noted to be 
a full grant of the benefits sought on appeal.


FINDINGS OF FACT


1.  The medical evidence of record shows that the veteran's 
current lumbar spine and cervical spine disorders are not 
related to an in-service injury or otherwise related to 
service.

2.  The veteran's service-connected disabilities do not 
prevent the veteran from substantially gainful employment.

CONCLUSIONS OF LAW

1.  Service connection for a lumbar spine or a cervical spine 
disorder is not established.  Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.307 (2000).  

2.  The criteria for a total compensation rating based on 
individual unemployability have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); Veterans Benefits and Health 
Care Improvement Act of 2000, Pub. L. No. 106-419, § 104 
(2000).

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, with 
respect to each of the claims discussed below, the RO has 
provided the veteran and his representative with notice as to 
the evidence and other requirements needed to substantiate 
his claims.  In addition, as required by each particular 
claim, the VA has provided the veteran with examinations and 
secured the necessary VA and private medical records.  The 
veteran has not identified any additional records that should 
be obtained.  Finally, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(a) (2000).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2000); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (2000).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.307(a)(3) (2000); see 38 U.S.C.A. § 1101(3) (West 1991 & 
Supp. 2000); and 38 C.F.R. § 3.309(a) (2000) (listing 
applicable chronic diseases, including arthritis).  

Initially, the Board notes that there is no evidence of 
cervical or lumbar arthritis within one year after the 
veteran's separation from service.  Therefore, the 
presumption of in-service incurrence for chronic disease is 
not for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).

Review of the evidence of record reveals that the veteran has 
current diagnoses of chronic lumbar and cervical strain 
superimposed on lumbar and cervical degenerative joint and 
degenerative disc disease.  Although the service medical 
records reflect the veteran did have a serious head injury 
when he fell approximately 20 feet, service medical records 
do not reflect an injury to the veteran's cervical or lumbar 
spine.  Additionally, there is no medical evidence of record 
that establishes a relationship between the veteran's current 
disabilities and the in-service injury.  In fact, three 
different VA examination reports find that the degenerative 
changes are not related to the veteran's fall in 1980.  The 
December 1998 examiner and both examiners in February 1994 
specifically rejected the notion that the current lumbar and 
cervical spine disorders were related to the in-service fall.  
Service connection requires competent evidence of a 
relationship between a current disability and service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  Absent such 
evidence in this case, service connection is not established. 

Additionally, the Board notes the veteran stated on his 
report of medical history taken before separation from 
service in April 1986 that for the previous 2 1/2 to 3 months 
the veteran had experienced low back pain once or twice per 
week.  The separation examination noted no abnormalities of 
the spine.  There is no evidence of continuity of 
symptomatology in that there is no other record of complaint 
or treatment of the lumbar spine until 1989.  There is no 
competent medical evidence linking the in service episode of 
low back pain to the veteran's current lumbar spine disorder.

Finally, the Board observes that the veteran also asserts 
that his current cervical and lumbar spine disorders are 
related to service.  As a layperson, the veteran is competent 
to relate and describe his symptoms, which have been 
primarily pain in the low back and neck.  However, to the 
extent that back and neck pain may have multiple causes, a 
determination as to the etiology of the back and neck 
disorder in this case requires medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Accordingly, the veteran's 
personal opinion as to the origins of his cervical and lumbar 
spine disorders is not competent evidence required to 
establish service connection.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

In conclusion, considering the entire record, the Board finds 
that the preponderance of the evidence is against service 
connection for degenerative disease of the cervical and 
lumbar spine.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.102, 
3.303, 3.307.  If the veteran wishes to complete his 
application for service connection for a back disorder, he 
should provide medical evidence that links his current 
degenerative disease of the cervical or lumbar spine to 
service.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103(a)); Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).

Entitlement to a Total Rating Based on Individual 
Unemployability

The veteran is seeking a total rating based on individual 
unemployability due to his service-connected disability that 
consists of status post craniotomy and debridement of 
depressed skull fracture with a history of subdural hematoma 
- rated 50 percent disabling, organic brain syndrome - rated 
10 percent disabling, ulnar neuropathy of the left elbow - 
rated 10 percent disabling, subacute olecranon bursitis and 
early degenerative joint disease of the left elbow - rated as 
10 percent disabling.  The veteran's combined rating is 60 
percent.  He has two other non-service-connected disabilities 
(as discussed above) in the cervical and lumbar spine.

The veteran submitted a claim for TDIU in January 1993 
stating that he had not been able to work for the previous 
two years because of neurological symptoms.  Review of the 
evidence of record indicates that the veteran is currently 
employed as a hand grinder.  The veteran has not submitted 
any evidence that his compensation from his current 
employment is not substantially gainful or is otherwise 
inadequate.

The VA examiner in November 2000 opined that the veteran's 
elbow pain was expected to result in motion loss of 25 to 30 
degrees in flexion.  He also expected generalized increased 
weakness in terms of performing tasks involving pushing, 
pulling, and shoving during flare-ups.  Also expected was 
mild to moderate incoordination secondary to pain.

In December 1998, the veteran was noted to have been employed 
for the previous two years as a part-time straightener at 
Precision Cast Parts.  He alluded to some problems getting 
along with people, but he did not see this as much of a 
problem.  As far as the veteran was concerned, his main 
medical problems revolved around chronic low back pain with 
occasional sciatica.  He also had intermittent pain in the 
left shoulder.  He said this had interfered with his ability 
to play sports, but he still worked out frequently with 
weights.  The examiner concluded that the veteran had no 
symptoms connected to his head injury and his service-
connected disability had no effect on his ability to work.

In December 1998, the veteran was also noted by the VA 
examiner to seem quite agile and quite able to perform his 
job currently and was not suffering any symptoms from what 
sounded to be nerve root encroachment.

Initially, the Board notes that although the VCAA was enacted 
and the law was changed during the pendency of this appeal, 
the Board finds that neither additional development nor 
additional notice to the veteran is required in regard to the 
issue of entitlement to a total disability rating based on 
individual unemployability.  The veteran has not identified 
any additional, pertinent evidence that the RO has not 
obtained.  In addition, the RO notified the veteran of the 
applicable law and regulations in regard to this issue.

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A claim for a 
total disability rating based upon individual unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100%, and only asks for TDIU because 
of 'subjective' factors that the 'objective' rating does not 
consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  The Court noted the following standard 
announced by the United States Court of Appeals in Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The question before the Board is whether his service-
connected disability, standing alone, is sufficiently severe 
to produce unemployability in light of his education and work 
experience.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  

The Board notes that the veteran did not work for a number of 
years in the early 1990's, but is now employed and has 
maintained employment for at least two years at the time of 
the last VA examination.  Because the veteran is now 
employed, his present employment must be shown to be not 
substantially gainful.  The veteran has not submitted 
evidence that would show earnings from his present employment 
are not substantially gainful.

The veteran currently has several service-connected 
disabilities all arising from his fall in 1980.  In light of 
the level of severity of the veteran's service connected 
disability, the minimum percentage requirements for 
individual unemployability under 38 C.F.R. § 4.16(a) are not 
satisfied.  The question remains, however, whether the 
service-connected disabilities render him unable to obtain 
and retain substantially gainful employment, as provided in 
§ 4.16(b).

VA medical records show that he has received treatment for 
his service-connected elbow disorder; however, there is no 
evidence that he has needed frequent hospitalization for this 
disability.

There are no medical opinions indicating the veteran is 
unemployable due to his service-connected disabilities.  The 
evidence shows that the veteran has attributed his inability 
to work to pain produced by his cervical and lumbar spine 
disorders.

Absent any competent medical evidence showing the veteran's 
service-connected disabilities are productive of any 
industrial impairment, the Board finds that the evidence does 
not support a finding that his service-connected disabilities 
prevent him from all forms of employment. 

The probative evidence of record does not support entitlement 
to a total disability rating based on individual 
unemployability.  The veteran has several service-connected 
disabilities that combine to a 60 percent rating.  
Accordingly, the percentage requirements for a total 
disability rating for compensation based on unemployability 
have not been met.  See 38 C.F.R. § 4.16(a).  In addition, 
the Board finds that the evidence does not show that the 
veteran is unable to secure and follow a substantially 
gainful occupation because of the service-connected 
disabilities.


ORDER

Service connection for arthritis of the lumbar spine and 
degenerative joint disease of the cervical spine is denied.

A total disability rating based upon individual 
unemployability is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

